Electronically Filed
                                                    Supreme Court
                                                    SCWC-14-0000352
                                                    31-DEC-2015
                                                    11:02 AM




                         SCWC-14-0000352

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



                       WILLIAM ERIC BOYD,
         Petitioner/Appellant/Appellee/Cross-Appellant,


                               vs.


        HAWAII STATE ETHICS COMMISSION, STATE OF HAWAIʻI,
          Respondent/Appellee/Appellant/Cross-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0000352; CIVIL NO. 13-1-115)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., McKenna, Pollack, and Wilson, JJ., and
     Circuit Judge Chang, in place of Nakayama, J., recused)

          Petitioner/Appellant/Appellee/Cross-Appellant William

Eric Boyd’s Application for Writ of Certiorari, filed on

November 16, 2015, is hereby accepted and will be scheduled for
oral argument.   The parties will be notified by the appellate

clerk regarding scheduling.

          DATED: Honolulu, Hawaiʻi, December 31, 2015.

Ted H.S. Hong                    /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Sabrina S. McKenna
Kimberly Tsumoto Guidry
for respondent                   /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson
                                 /s/ Gary W.B. Chang




                                 2